Citation Nr: 1645018	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-30 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel

INTRODUCTION

The Veteran had active service from January 1971 to May 1971.  He had additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a February 2016 rating decision, the RO granted service connection for bipolar disorder and tinnitus, and awarded a total disability rating based upon individual unemployability (TDIU).  As such, the only remaining issue on appeal is listed on the cover page of this decision.  

The Veteran requested a hearing before the Board in October 2014.  He withdrew this request in July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision herein, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Bilateral Hearing Loss

The Veteran contends that he experienced significant noise exposure during service and it has continued to decline since.  He denies any post-service acoustic trauma.  For the reasons described below, the Board agrees and finds that service connection is warranted for bilateral hearing loss. 

First, the Board finds that the August 2011 audiogram shows a bilateral hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met for both ears.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.

The Veteran's service treatment records show no changes in his hearing thresholds during his active duty, but February 1973 and April 1973 audiograms show significant shifts in hearing thresholds.  The Veteran served in the Combat Engineers, and was exposed to noise from heavy equipment, small arms, and hand grenades.  He has competently and consistently reported having hearing problems during and since service.   

The Veteran was afforded a VA audiological examination in August 2011, during which the examiner opined that this bilateral hearing loss was less likely than not related to his noise exposure during service.  The examiner based his opinion on the fact that the Veteran underwent no decrease in hearing acuity during service as his enlistment and discharge audiograms were within normal limits.  

In August 2015, the Board remanded the Veteran's bilateral hearing loss claim for an additional opinion.  In November 2015, a VA audiologist opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  In reaching this conclusion, she pointed to the fact that his enlistment and separation audiograms were within normal limits, and "[t]he literature does not support delayed onset hearing loss from noise exposure."  She did not address the fact that he was shown to have hearing impairment within two years following discharge from active duty. 

Although there is no positive opinion of record, the Veteran has conceded noise exposure, a currently diagnosed bilateral hearing loss disability for VA benefit purposes, no civilian noise exposure, and there is competent and credible testimony indicating ongoing hearing problems since service.  As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


